             Case 2:18-cv-00100-APG-VCF Document 58 Filed 01/28/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                       ***
      JOHN OLIVER SNOW,
4
                            Plaintiff,
5                                                           2:18-cv-00100-APG-VCF
      vs.                                                   ORDER
6     UTLIZATION REVIEW PANEL, et al.,
7                           Defendant.
8            Before the Court is the Joint Motion (1) for Telephonic Case Status Conference and (2) to Stay the
9    Remaining Deadlines Set Forth in the May 22, 2020 Stipulated Discovery Plan and Scheduling Order
10   (ECF NOs. 56 & 57).
11           Accordingly,
12           IT IS HEREBY ORDERED that the Joint Motion to Stay the Remaining Deadlines Set Forth in
13   the May 22, 2020 Stipulated Discovery Plan and Scheduling Order (ECF NO. 57) is GRANTED.
14           IT IS FURTHER ORDERED that the Joint Motion for Telephonic Case Status Conference (ECF
15   No. 56) is DENIED as MOOT.
16           IT IS FURTHER ORDERED that a telephonic status hearing is scheduled for 2:00 PM, June 15,
17   2021.
18           The Nevada Attorney General’s Office will arrange for Mr. Snow to appear telephonically at the
19   2:00 PM, June 15, 2021 hearing.
20           The parties must contact Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov by noon, June 14,
21   2021, to coordinate the call-in information for the hearing.
22           DATED this 28th day of January, 2021.
                                                                    _________________________
23
                                                                    CAM FERENBACH
24                                                                  UNITED STATES MAGISTRATE JUDGE

25
